Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email correspondence with applicant’s representative, Ms. Jennifer Maisel (Reg. No. 71,231), on 03/18/2022.
The application has been amended as follows:

1. (Currently Amended) A recyclable article of manufacture (RAoM), the RAoM comprising: 
a closed metal can comprising at least one surface, wherein the at least one surface is located inside of the metal can; and
a data storage medium attached to the at least one surface of the RAoM, 
wherein the data storage medium is a radio frequency identification (RFID) tag, 
wherein the RFID tag cannot be read until the metal can is opened, 
wherein the data storage medium stores a private cryptographic key or a pointer to the private cryptographic key, which is paired with a public cryptographic key,
wherein the private cryptographic key is a financial instrument associated with an amount of currency, and
wherein the public cryptographic key represents a destination for receiving a transfer of the amount of currency.

2. (Cancelled)

9. (Cancelled)

10. (Cancelled)

11. (Currently Amended) A method for facilitating the recycling of a recyclable article of manufacture (RAoM), the method comprising:
obtaining the RAoM, the RAoM comprising a closed metal can comprising at least one surface, wherein the at least one surface is located inside of the metal can
storing a private cryptographic key or a pointer to the private cryptographic key on a data storage medium, wherein the data storage medium is a radio frequency identification (RFID) tag, wherein the private cryptographic key is a financial instrument associated with an amount of currency;
pairing the private cryptographic key with a public cryptographic key;
attaching the data storage medium to the at least one surface of the RAoM, wherein the RFID tag cannot be read until the metal can is opened;
transferring the amount of currency to a destination represented by the public cryptographic key.

12. (Cancelled)

27. (Currently Amended) A system for facilitating the recycling of a recyclable article of manufacture (RAoM), the system comprising:
a RAoM comprising at least one surface, wherein the RAoM comprises a closed metal can, wherein the at least one surface is located inside of the metal can;
a data storage medium attached to the at least one surface of the RAoM, wherein the data storage medium is a radio frequency identification (RFID) tag, wherein the RFID tag cannot be read until the metal can is opened, wherein the data storage medium stores a private cryptographic key or a pointer to the private cryptographic key, which is paired with a public cryptographic key, and wherein the private cryptographic key is a financial instrument associated with an amount of currency; and
a computer server comprising a processor and a memory coupled to the processor, wherein the processor is configured to:
transfer the amount of currency to a destination represented by the public cryptographic key.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 1, 11, 14-16 and 27-38. The claims are generally directed to an RFID tag located within a closed metal can, where the RFID tag stores a private key being a financial instrument associated with currency, wherein the private key is paired with a public key that is a destination for receiving a transfer of the currency, and wherein the RFID tag cannot be read until the closed metal can is opened.
The latest office action mailed on 12/10/2021 rejected claims 11-12, 14-16 and 27-34 under 35 U.S.C. § 101, rejected claims 1-2, 11-12, 14-16 and 27-31 under 35 U.S.C. § 102(a)(2), and rejected claims 9-10, 32-37 under 35 U.S.C. § 103. The rejections under 35 U.S.C. § 101 are now withdrawn because the claims from the Examiner’s amendment have integrated the exception into a practical application because the claims apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole are more than a drafting effort designed to monopolize the exception. The rejections under 35 U.S.C. § 102(a)(2) and 35 U.S.C. § 103 are now withdrawn because the Examiner’s amendment have overcome the prior art.
The closest prior art of record is US 2016/0098723 A1 to Feeney (hereinafter “Feeney”). Feeney teaches:
storing a private cryptographic key or a pointer to the private cryptographic key on a data storage medium, wherein the data storage medium is a radio frequency identification (RFID) tag (paras 74, 76)
wherein the private cryptographic key is a financial instrument associated with an amount of currency (paras 46-47, 63, 74, 96)
pairing the private cryptographic key with a public cryptographic key (paras 46-47, 57, 65, 73-74, 76)
transferring the amount of currency to a destination represented by the public cryptographic key (paras 47, 73-74, 76, 78)
US 2007/0080804 A1 to Hirahara et al. (hereinafter “Hirahara”) is also of interest. Hirahara teaches: 
obtaining the RAoM, the RAoM comprising a closed metal can comprising at least one surface, wherein the at least one surface is located inside of the metal can (para 23)
Therefore, the prior art does not teach, neither singly nor in combination the following:
attaching the data storage medium to the at least one surface of the RAoM, wherein the RFID tag cannot be read until the metal can is opened

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Ari Shahabi/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685